EXHIBIT 10.1

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (the "AGREEMENT"), dated June 24, 2016
("Effective Date"), is entered into by and between DAIS ANALYTIC CORPORATION, a
New York corporation, with its principal place of business located at 11552
Prosperous Drive, Odessa, Florida 33556 ("Debtor") and Patricia Tangredi, who
resides at 10416 Pontofino Circle, Trinity, Florida 34655 ("Secured Party").

 

WHEREAS, Debtor is entering into this Agreement in connection with Debtor's
promissory note to Secured Party in the original amount of ONE HUNDRED AND FIFTY
THOUSAND DOLLARS ($150,000.00) dated even date herewith ("Note"), the terms of
which are incorporated herein by reference (as the same may from time to time be
amended, modified, supplemented or restated by the mutual written agreement of
the parties, the "Note");

 

WHEREAS, a condition precedent to the Note requires Debtor to execute and
deliver this Agreement to the Secured Party.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, Debtor and Secured Party hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

Unless otherwise defined herein, the following capitalized terms shall have the
following meanings (such meanings being equally applicable to both the singular
and plural form of the terms defined);

 

1.1 "Account" means any "account" as such term is defined in Article 9 of the
UCC, now owned or hereafter acquired by Debtor or in which Debtor now holds or
hereafter acquires any interest and, in any event, shall include, without
limitation, all accounts receivables, book debts and other forms of obligations
now owned or hereafter received or acquired by or belonging or owing to Debtor
(including, without limitation, under any trade name or division thereof)
whether arising out of goods sold or services rendered by Debtor or from any
other transaction, whether or not the same involves the sale of goods or
services by Debtor (including, without limitation, any such obligation which may
be characterized as an account or contract right under the UCC) and all of
Debtor's rights in, to and under all purchase orders or receipts now owned or
hereafter acquired by it for goods or services, and all of Debtor's rights to
any goods represented by any of the foregoing (including, without limitation,
unpaid seller's rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), and all monies
due or to become due to Debtor under all purchase orders and contracts for the
sale of goods or the performance of services or both by Debtor (whether or not
yet earned by performance on the part of Debtor or in connection with any other
transaction), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
person with respect to any of the foregoing.    

 
1.2 "Chattel Paper" means any "chattel paper", as such term is defined in
Article 9 of the USS, now owned or hereafter acquires by Debtor or in which
Debtor now holds or hereafter acquires any interest.

  

1.3 "Closing Date" means the date hereof.

 

1.4 "Contracts" means all contracts, undertakings or other agreements (other
than rights evidenced by Chattel Paper, Documents, or Instruments) in or under
which Debtor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.

 



 1

 



  

1.5 "Copyrights" means all of the following now owned or hereafter acquired by
Debtor or in which Debtor now holds or hereafter acquires any interest: (i) all
copyrights, whether registered or unregistered, held pursuant to the laws of the
United States, any State thereof or of any other country; (ii) registrations,
applications and recordings in the United States Copyright Office or in any
similar office or agency of the United States, any state thereof or any other
country; (iii) any continuations, renewals or extensions thereof; and (iv) any
registrations to be issued in any pending applications.

 

1.6 "Copyright License" means any written agreement granting any right to use
any Copyright or Copyright registration now owned or hereafter acquired by
Debtor or in which Debtor now holds or hereafter acquires any interest.

 

1.7 "Documents" means any "documents," as such term is defined in Article 9 of
the UCC, now owned or hereafter acquired by Debtor or in which Debtor now holds
or hereafter acquires any interest.

 

1.8 "Equipment" means any "equipment", as such term is defined in Article 9 of
the UCC, now or hereafter owned or acquired by Debtor or in which Debtor now
holds or hereafter acquires any interest and any and all additions,
substitutions and replacements of any of the foregoing, wherever located,
together with all attachments, components, parts, equipment and accessories
installed thereon or affixed thereto.

 

1.9 "Fixtures" means any "fixtures," as such term is defined in Article 9 of the
UCC, now or hereafter owned or acquired by Debtor or in which Debtor now holds
or hereafter acquires any interest and, now or hereafter attached or affixed to
or constituting a part of, or located in or upon, real property wherever
located, together with all right, title and interest of Debtor in and to all
extensions, improvements, betterments, renewals, substitutes, and replacements
of, and all additions and appurtenances to any of the foregoing property, and
all purchases of the security constituted thereby, immediately upon any
acquisition or release thereof or any such purchase, as the case may be.

 

1.10 "General Intangibles" means any "general intangibles," as such term is
defined in Article 9 of the UCC, now owned or hereafter acquired by Debtor or in
which Debtor now holds or hereafter acquires any interest and, in any event,
shall include, without limitation, all rights (including but not limited to
right of conveyance), title and interest which Debtor may now or hereafter have
in or under any contract, all customer lists, rights to Intellectual Property,
interests in partnerships, joint ventures and other business associations,
Licenses, permits, trade secrets, proprietary or confidential information,
inventions (whether or not patented or patentable), technical information,
procedures, designs, knowledge, know-how, data bases, data, skill, expertise,
recipes, experience, processes, models, drawings, materials and records,
goodwill (including, without limitation, the goodwill, associated with any
Trademark, Trademark registration or Trademark licensed under any Trademark
License), claims in or under insurance policies, including unearned premiums,
uncertificated securities, cash and other forms of money or currency, deposit
accounts (including as defined in Article 9 of the UCC), rights, but not
obligation, to sue for past, present and future infringement of Trademarks and
Patents, rights to receive tax refunds and other payments and rights of
indemnification.

 

1.11 "Instrument" means any "instrument," as such term is defined in Article 9
of the UCC, now owned or hereafter acquired by Debtor or in which Debtor now
holds or hereafter acquires any interest.

 

1.12 "Intellectual Property" means all Trademarks, Patents, Copyrights, service
marks, tradenames, trade secrets, source codes, customer lists, proprietary or
confidential information, inventions (whether or not patented or patentable),
technical information, procedures, designs, knowledge, know-how, software, data
bases, skill, expertise, experience, processes, models, drawings, materials and
records.

 



 2

 



  

1.13 "Inventory" means any "inventory," as such term is defined in Article 9 of
the UCC, wherever located, now or hereafter owned or acquired by Debtor or in
which Debtor now holds or hereafter acquires any interest, and, in any event,
shall include, without limitation, all inventory, goods and other personal
property which are held by or on behalf of Debtor for sale or lease or are
furnished or are to be furnished under a contract of service or which constitute
raw materials, work in process or materials used or consumed or to be used or
consumed in Debtor's business, or the processing, packaging, promotion, delivery
or shipping of the same, and all furnished goods whether or not such inventory
is listed on any schedules, assignments or reports furnished to Secured Party
from time to time and whether or not the same is in transit or in the
constructive, actual or exclusive occupancy or possession of Debtor or is held
by Debtor or by others for Debtor's account, including, without limitation, all
goods covered by purchase orders and contracts with suppliers and all goods
billed and held by suppliers and all inventory which may be located on premises
of Debtor or of any carriers, forwarding agents, truckers, warehousemen,
vendors, selling agents or other persons.

 

1.14 "License" means any Patent License, Trademark License or other license of
rights or interests now held or hereafter acquired by Debtor or in which Debtor
now holds or hereafter acquires any interest and any renewals or extensions
thereof.

 

1.15 "Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment
for security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction.

 

1.16 "Loan Documents" shall mean and include this Agreement, the Note, and any
other documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

1.17 "Material Adverse Effect" means a material adverse effect upon the
business, operations, properties, prospects, assets or conditions (financial or
otherwise) of Debtor that materially hinders the ability of Debtor to perform,
or of Secured Party to enforce, the Secured Obligations.

 

1.18 "Maturity Date" means the, earlier of: (i) the date following the date of
this Agreement upon which Debtor secures funds, regardless of source, equal to
or exceeding, in the aggregate, One Million Dollars ($1,000,000) or (ii) October
31, 2016 ("Maturity Date").

 

1.19 "Merger" means a capital reorganization of the shares of the Debtor's stock
(other than a combination, reclassification, exchange or subdivision of shares
otherwise provided for herein), or a merger or consolidation of the Debtor with
or into another corporation whether or not the Debtor is the surviving
corporation, or the sale of all or a significant portion of the Debtor's
properties and/or assets to any other person or any other transaction or series
of related transactions in which more than thirty percent (30%) of the voting
power of Debtor is transferred to parties that were not existing holders of the
Debtor's capital stock immediately prior to such transaction.

 



 3

 



 

1.20 "Patent License" means any written agreement granting any right with
respect to any invention on which a Patent is in existence now owned or
hereafter acquired by Debtor or in which Debtor now holds or hereafter acquires
any interest.

  

1.21 "Patents" means all of the following now owned or hereafter acquired by
Debtor or in which Debtor now holds or hereafter acquires any interest:(a)
letters patent of, or rights corresponding thereto in, the United States or any
other country, all registrations and recordings thereof, and all applications
for letters patent of, or rights corresponding thereto in the United States or
any other country, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other
country;(b) all reissues, continuations, continuations-in-part or extensions
thereof; (c) all patents, divisionals, and patents of addition; and (d) all
patents to issue in any such applications.

 

1.22 "Permitted Liens" means:(i) Liens in favor of Secured Party; or (ii) levies
for taxes, fees, assessments or other governmental charges either not delinquent
or being contested in good faith and for which Debtor maintains adequate
reserves on its books in accordance with GAAP;(iii) Patent Licenses or
sublicenses granted by Debtor prior to this Agreement or, with prior written
approval of Secured Party, after the date of this Agreement and provided said
Permitted Liens are granted in the ordinary course of Debtor's business.

 

1.23 "Proceeds" means "proceeds," as such term is defined in Article 9 of the
UCC and, in any event, shall include, without limitation, (a) any and all
Accounts, Chattel Paper, Instruments, cash or other forms of money or currency
or other proceeds payable to Debtor from time to time in respect of the
Collateral, (b) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to Debtor from time to time with respect to any of the
Collateral, (c) any and all payments (in any form whatsoever) made or due and
payable to Debtor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any person acting under color of
governmental authority and (d) any and all other amounts from time to time paid
or payable under or in connection with any of the Collateral.

 

1.24 "Receivables" shall mean and include all of the Debtor's Accounts,
Instruments, Documents, Chattel Paper and General Intangibles whether secured or
unsecured, whether now existing or hereafter created or arising, and whether or
not specifically sold or assigned to Secured Party hereunder.

 

1.25 "Secured Obligations" shall mean and include all principal, interest, fees,
costs, penalties or other liabilities or obligations for monetary amounts owed
by Debtor to Secured Party, whether due or to become due, matured or unmatured,
liquidated or unliquidated, contingent or non-contingent, and all covenants and
duties regarding such amounts, of any kind of nature, present or future, arising
under this Agreement, the Note, or any of the other Loan Documents, whether or
not evidenced by any Note, Agreement or other instrument, as the same may from
time to time be amended, modified, supplemented or restated and all costs and
expenses of the Secured Party incurred in the enforcement, collection, or
otherwise in connection with any of the foregoing including, but not limited to,
reasonable attorneys' fees and expenses.

 

1.26 "Trademark License" means any written agreement granting any right to use
any Trademark or Trademark registration now owned or hereafter acquired by
Debtor or in which Debtor now holds or hereafter acquires any interest.

 

1.27 "Trademark" means any of the following now owned or hereafter acquired by
Debtor or in which Debtor now holds or hereafter acquires any interest: (a) any
and all trademarks, trade names, corporate names, business names, trade styles,
service marks, logos, other source or business identifiers, prints and labels on
which any of the foregoing have appeared or appear, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and any applications in connection
therewith, including, without limitation, registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof and (b) any reissues, extensions or renewals
thereof.

 

1.28 "UCC" shall mean the Uniform Commercial Code as the same may, from time to
time, be in effect in the State of New York. Unless otherwise defined herein,
terms that are defined in the UCC and used herein shall have the meanings given
to them in the UCC.

 



 4

 



  

SECTION 2 - THE SECURED OBLIGATIONS

 

2.1 Secured Party agrees to lend to Debtor and Debtor to borrow from Secured
Party One Hundred and Fifty Thousand and 00/100 Dollars ($150,000.00)
("Principal Amount") upon the terms and subject to the conditions contained in
this Agreement. Said Secured Obligations shall be evidenced by a Note in the
Principal Amount and shall bear interest at the rate of twelve percent (12%) per
annum compounded daily. Except as provided in section 2.2 (a) below,
notwithstanding any provision herein or in the Loan Documents, the minimum
interest payable pursuant to the Note shall be Two Thousand Dollars ($2,000.00).
The Note shall be due and payable, in one installment of principal and interest,
on the Maturity Date. If the payment under the Note shall be payable on a day
other than a business day then the payment shall be due and payable on the next
succeeding business day.

 

2.2 (a) Notwithstanding any provision in this Agreement, the Note, or any other
Loan Document, it is not the parties' intent to contract for, charge or receive
interest at a rate that is greater than the maximum rate permissible by law
which a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of New York shall be deemed to be the laws relating
to permissible rates of interest on commercial loans) (the "Maximum Rate"). If
the Debtor actually pays Secured Party an amount of interest, chargeable on the
total aggregate principal Secured Obligations of Debtor under this Agreement and
the Note (as said rate is calculated over a period of time from the date of this
Agreement through the end of time that any principal is outstanding on the
Note), which amount of interest exceeds interest calculated at the Maximum Rate
on said principal chargeable over said period of time, then such excess interest
actually paid by Debtor shall be applied first, to the payment of principal
outstanding on the Note; second, after all principal is repaid, to the payment
of Secured Party's out of pocket costs, expenses, and professional fees which
are owed by Debtor to Secured Party under this Agreement or any other Loan
Document; and third, after all principal, costs, expenses, and professional fees
owed by Debtor to Secured Party are repaid, the excess (if any) shall be
refunded to Debtor, and the effective rate of interest will be automatically
reduced to the Maximum Rate.

 

(b) In addition to all remedies afforded it under Section 9, upon and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and reasonable professional
fees and all costs incurred by Secured Party with relation to the Secured
Obligations, shall bear interest at a rate per annum equal to twenty percent
(20.0%) per annum, compounded daily ("Default Rate").

 

SECTION 3. SECURITY INTEREST

 

3.1 As security for the prompt, complete and indefeasible payment when due
(whether at stated payment dates or otherwise) of all the Secured Obligations
and in order to induce Secured Party to make the loan upon the terms and subject
to the conditions of the Note, Debtor hereby assigns, conveys, mortgages,
pledges, hypothecates and transfers to Secured Party for security purposes only,
and hereby grants to Secured Party a security interest in, all of Debtor's
right, title and interest in, to and under each of the following, whether now or
hereafter possessed by Debtor and wherever located (all of which being
hereinafter collectively called the "Collateral"):

 



(a)

All Receivables;

(b)

All Equipment;

(c)

All Fixtures

(d)

All General Intangibles

(e)

All Inventory;

 

(f)

All other goods and personal property of Debtor whether tangible or intangible
and whether now or hereafter owned or existing ,leased, consigned by or to, or
acquired by, Debtor and wherever located; and

 

(g)

To the extent not otherwise included, all cash and non-cash Proceeds (including,
but not limited to, insurance proceeds) and products of each of the foregoing
and all accessions to, substitutions and replacements for, and rents, profits
and products of each of the foregoing.



 

 5

 

  

SECTION 4. CONDITIONS PRECEDENT TO NOTE

 

The obligations of the Secured Party to make the loan contemplated by this
Agreement are subject to the satisfaction by Debtor, or written prior waiver by
Secured Party, of the following conditions:

 

4.1 Debtor, on or prior to the Closing Date, shall have delivered to Secured
Party the following:

 

(a)

executed originals of this Agreement, and any other documents reasonably
required by Secured Party to effectuate the Liens granted to Secured Party
hereunder with respect to all Collateral; and

(b)

executed, original Note for the loan; and

(c)

certified copy of resolutions of Debtor's Board of Directors evidencing approval
of the borrowing and other transactions evidenced by the Loan Documents; and

(d)

reimbursement of all costs incurred by Secured Party relating to this loan and
perfecting a security interest in the Collateral.

 

4.2 Debtor shall have taken or caused to be taken such actions necessary or
reasonably requested by Secured Party to grant Secured Party a first priority
perfected security interest in the Collateral, subject only to Permitted Liens.
Such actions shall include, without limitation, the delivery to Secured Party of
all appropriate financing statements, executed by Debtor, as to the Collateral
granted by Debtor for all jurisdictions as may be reasonably necessary or
desirable to perfect the security interest of Secured Party in such Collateral.

 

4.3 As of the Closing Date, no fact or condition exists that would (or would,
with the passage of time, the giving of notice, or both) constitute an Event of
Default under this Agreement.

 

4.4 Debtor shall have provided, in form satisfactory to the Secured Party, such
information relating to the Debtor, including but not limited to business and
financial information, as requested by the Secured Party and/or be reasonably
relevant to this loan.

 

4.5 Debtor shall have complied with and performed all of the Debtor's covenants
and obligations under the Loan Documents.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF DEBTOR The Debtor represents,
warrants and agrees that:

 

5.1 Debtor owns all right title and interest in and to the Collateral, free of
all liens, security interests, encumbrances and claims whatsoever, except for
Permitted Liens and has the full power and authority to, and does hereby grant
and convey to the Secured Party, a valid perfected security interest in the
Collateral as security for the Secured Obligations, free of all liens, security
interests, encumbrances and claims, other than Permitted Liens and shall execute
such Uniform Commercial Code financing statements and Patent assignments in
connection herewith as the Secured Party may reasonably request. Except for
Permitted Liens, no other lien, security interest, adverse claim or encumbrance
has been or will be created by Debtor or is known by Debtor to exist with
respect to any Collateral.

 

5.2 Debtor is a corporation duly organized, legally existing and in good
standing under the laws of the State of New York, and is duly qualified as a
foreign corporation in all jurisdictions, including Florida, in which the nature
of its business or location of its properties require such qualifications and
where the failure to be qualified would have a Material Adverse Effect.

 

5.3 Debtor's execution, delivery and performance of the Note, this Agreement,
and all other Loan Documents required to be delivered or executed in connection
herewith have been duly authorized by all necessary corporate action of Debtor,
the individual or individuals executing the Loan Documents on behalf of the
Debtor were duly authorized to do so; and the Loan Documents constitute legal,
valid and binding obligations of the Debtor, enforceable in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization or other similar laws generally affecting the enforcement of the
rights of creditors.

 



 6

 



  

5.4 This Agreement, the Note and the other Loan Documents do not and will not
violate any provisions of Debtor's Certificate of Incorporation, Bylaws or any
contract, agreement, law, regulation, order, injunction, judgment, decree or
writ to which the Debtor is subject, or result in the creation or imposition of
any Lien upon the Collateral, other than those created by this Agreement. The
execution, delivery and performance of this Agreement and the other Loan
Documents do not require the consent or approval of any other person or entity.
Other than has been disclosed in writing to Secured Party prior to execution of
this Agreement, there are no actions, suits or proceedings at law or in equity
or by or before any governmental authority now pending or, to the knowledge of
the Debtor, threatened against or affecting the Debtor or any business, property
or rights of the Debtor. The Debtor is not in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any governmental authority, where such violation or default could
result in a Material Adverse Effect.

 

5.5 No information, report or financial statements, filed by Debtor with
Securities and Exchange Commission or furnished by or on behalf of the Debtor to
the Secured Party in connection with this Agreement (the "Financial
Statements"), contain or will contain any material misstatement of fact or omits
or will omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were, are or will be
made, not misleading.

 

5.6 All issued and outstanding shares of Common Stock, Preferred Stock or any
other securities of the Debtor have been duly authorized and validly issued and
are frilly paid and nonassessable. All outstanding shares of Common Stock,
Preferred Stock and any other securities were issued in full compliance with all
federal and New York state securities laws.

 

5.7 Debtor has filed and will file all tax returns, federal, state and local,
which it is required to file and for which no filing extension has been granted
and has duly paid or fully reserved for all taxes or installments thereof
(including any interest or penalties) as and when due.

 

5.8 The Debtor is not and will not default under or with respect to any
contractual obligation owed by the Debtor. No Event of Default or event which,
with the lapse of time and/or notice, would become an Event of Default (such
event, a "Default") has occurred and is continuing. The Debtor is not a party to
any contractual obligation the compliance with which would have a Material
Adverse Effect or the performance of which, either unconditionally or upon the
happening of an event, will result in the creation of a lien (other than a
Permitted Lien) on the Collateral of the Debtor.

 

5.9 Debtor has not committed to and will not use the proceeds of any loan or
advance for payment of notes or other obligations created prior to the Effective
Date of this Agreement without the prior written approval of Secured Party.

 

5.10 The location of Debtor's place of business is 11552 Prosperous Drive,
Odessa, Florida 33556.Debtor covenants not to establish any new, or discontinue
any existing, place of business or relocate any item of the Collateral (other
than sale of inventory in the ordinary course of business) without prior written
consent of Secured Party.

 

5.11 To the best of Debtor's knowledge, each of the Patents is valid and
enforceable, and no part of the Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Collateral violates the rights of any third party.

 



 7

 



  

SECTION 6. INSURANCE AND INDEMNIFICATON

 

6.1 So long as there are any Secured Obligations outstanding, Debtor shall cause
to be carried and maintained commercial general liability insurance against
risks customarily insured against in Debtor's line of business. Such risks shall
include, without limitation, the risks of death, bodily injury and property
damage. So long as there are any Secured Obligations outstanding and upon the
occurrence of any one or more Events of Default and during the continuance
thereof; Debtor shall also cause to be carried and maintained insurance upon the
Collateral and Debtor's business, covering casualty, hazard and such other
property risks in amounts equal to the full replacement cost of the Collateral.
Debtor shall deliver to Secured Party loss payable endorsements naming Secured
Party as loss payee and additional insured. Debtor shall use commercially
reasonable efforts to cause all policies evidencing such insurance to provide
for at least sixty (60) days prior written notice by the underwriter or
insurance 'company to Secured Party in the event of cancellation or expiration.
Such policies shall be issued by such insurers and in such amounts as are
reasonably acceptable to Secured Party.

 

6.2 Debtor shall and does hereby indemnify and hold Secured Party and agents
harmless from and against any and all claims, costs, expenses, damages and
liabilities (including, without limitation, such claims, costs, expenses,
damages and liabilities based on liability in tort, including without
limitation, strict liability in tort), including reasonable attorneys' fees,
arising out of this Agreement, including in connection with the disposition or
utilization of the Collateral, other than such claims arising out of or caused
by Secured Party's gross negligence or willful misconduct.

 

6.3 Secured Party shall have the right, but not the obligation, to take, at
Debtor's sole expense, any actions that Debtor is required under this Agreement
or any of the other Loan Documents to take but which Debtor fails to take, after
ten (10) days notice to Debtor. Debtor shall reimburse and indemnify Secured
Party for all such reasonable costs and expenses incurred in the exercise of
this right.

 

SECTION 7. COVENANTS OF DEBTOR

 

Debtor covenants and agrees as follows at all times while any of the Secured
Obligations remain outstanding:

 

7.1 Debtor shall permit any authorized representative of Secured Party and its
agents to inspect, examine and make copies of the records of Debtor at
reasonable times during normal business hours. In addition, upon at least three
(3) days prior notice such representative of Secured Party and its attorneys,
and accountants shall have the right to meet with management and officers of
Debtor to discuss the books and records. In addition, Debtor shall furnish to
Secured Party the financial statements listed hereinafter, each prepared in
accordance with generally accepted accounting principles consistently applied
(the "Financial Statements"):

 



(a)

as soon as practicable and in any event within thirty (30) days after the end of
each month: an internally prepared income statement, balance sheet, and cash
flow statement, (including notes detailing the commencement of any material
litigation by or against Debtor), an accounts receivable aging and an accounts
payable aging each certified by Debtor to be true and correct in all material
respects;

(b)

as soon as practicable (and in any event within ninety (90) days) after the end
of any fiscal year in which the loan is outstanding, audited Financial
Statements, setting forth in comparative form the corresponding figures for the
preceding fiscal year, and accompanied by any audit report and opinion of the
independent certified public accountants selected by Debtor;

(c)

coincident with sending thereof copies of any financial statements or reports
which Debtor has made available to its shareholders and/or any governmental
authority.



 



 8

 



  

7.2 Debtor will from time to time execute, deliver and file, alone or with
Secured Party, any financing statements, security agreements or other documents;
procure any instruments or documents as may be reasonably requested by Secured
Party; and take all further action that may be reasonably necessary, or that
Secured Party may reasonably request, to confirm, perfect, preserve and protect
the Collateral and the security interests intended to be granted hereby. Debtor
authorizes and requests that the Register of Copyrights and the Commissioner of
Patents and Trademarks record this security agreement. Debtor hereby irrevocably
appoints Secured Party as its attorney-in-fact, in the name of Debtor or
otherwise, from time to time in Secured Party's discretion and at Debtor's
expense, to take any action and to execute, deliver and record any instruments
or documents which Secured Party may deem necessary or advisable in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable Secured Party to exercise and enforce its rights and
remedies hereunder with respect to any of the Collateral including, without
limitation, financing or continuation statements under the Uniform Commercial
Code, and amendments thereto. Secured Party shall not, in its capacity as such
attorney-in-fact, be liable for any acts or omissions, nor for any error of
judgment or mistake of fact or law, but only for gross negligence or willful
misconduct.

 

7.3 Debtor shall diligently protect and defend Debtor's title as well as the
interest of the Secured Party against all persons claiming any interest adverse
to Debtor or Secured Party and shall at all times keep the Collateral free and
clear from any legal process, liens or encumbrances whatsoever (except any
placed thereon by Secured Party, or any liens arising by operation of law with
respect to any obligations not yet overdue or any other liens consented to in
writing by Secured Party, or relating to Permitted Liens) and shall give Secured
Party prompt written notice thereof.

 

7.4 Without Secured Party's prior written consent, Debtor shall not, except as
permitted in relation to Permitted Liens, (a) grant any material and unnecessary
extension of the time of payment of any of the Receivables, (b) to any material
extent, compromise, compound or settle the same for less than the full amount
thereof, (c) release, wholly or partly, any person liable for the payment
thereof, or allow any credit or discount whatsoever thereon other than
reasonable trade discounts granted in the ordinary course of business, of
Debtor.

 

7.5 Debtor shall maintain and protect its properties and assets, including
without limitation, its Equipment and Fixtures, in good order and working repair
and condition and promptly cause to be made all necessary or advisable repairs,
renewals and replacements thereto in accordance with prudent industry
practices.Debtor shall not relocate any item of the Collateral (other than sale
of inventory in the ordinary course of business) without prior written consent
of Secured Party.

 

7.6 Debtor shall not merge with and into any other entity, sell any stock other
than under its current employee stock option plans, issue any debt instruments,
sell or convey or lease any or all of its Intellectual property or sell, convey
or lease any of its assets to any other person or entity without notifying
Secured Party a minimum of ten (10) days prior to the closing date and securing
Secured Party's consent. In the event Secured Party does not consent to any such
sale, lease, issuance or conveyance the parties agree Debtor shall prepay the
Note in accordance with Section 2.1 hereof at the time of or prior to
undertaking any such actions.

 

7.7 Upon the request of Secured Party, Debtor shall, during business hours, make
the Inventory and Equipment available to Secured Party for inspection at the
place where it is normally located and shall make Debtor's log and maintenance
records pertaining to the Inventory and Equipment available to Secured Party for
inspection. Debtor shall take all action reasonably necessary to maintain such
logs and maintenance records in a materially correct and complete fashion.

 

7.8 Debtor shall not, without the prior written consent of Secured Party declare
or pay any cash dividend or make a distribution on any class of stock, other
than pursuant to employee repurchase plans upon an employee's death or
termination of employment or transfer, sell, lease, lend or in any other manner
convey any equitable, beneficial or legal interest in any assets of Debtor other
than inventory sold in the normal course of business.

 



 9

 



  

7.9 Debtor covenants and agrees to pay when due, all taxes, fees or other
charges of any nature whatsoever (together with any related interest or
penalties) now or hereafter imposed or assessed against Debtor, Secured Party or
the Collateral or upon Debtor's ownership, possession, use, operation or
disposition thereof or upon Debtor's rents, receipts or earnings arising
therefrom. Debtor shall file on or before the due date therefore all personal
property tax returns in respect of the Collateral. Notwithstanding the
foregoing, Debtor may contest, in good faith and by appropriate proceedings,
taxes for which Debtor maintains adequate reserves therefore.

 

7.10 Debtor shall not grant, without Secured Party's prior written consent, a
Lien on, hypothecate or otherwise encumber any of the Collateral other than
Permitted Liens. Debtor shall immediately notify Secured Party in writing of any
Default of Event of Default. Debtor shall cause to be promptly delivered to the
Secured Party copies of all written notices, and notice of any oral notices,
received by the Debtor with respect to any part of the Collateral.

 

7.11 Debtor will, within 5 days of a request, provide the Secured Party with
such other information respecting condition or operations, financial or
otherwise, of the Debtor as the Secured Party may from time to time reasonably
request.

 

7.12 Debtor will, within 5 days after the commencement thereof, give Secured
Party notice of all actions, suits and proceedings before any domestic or
foreign governmental authority or arbitrator, affecting the Debtor, except those
which in the aggregate, if adversely determined, would have no Material Adverse
Effect. Debtor will, within two business days, after Debtor becomes aware of the
existence of (i) any breach or non-performance of, or any default under, any
contractual obligation which is material to the financial condition of the
Debtor, or (ii) any event, development or other circumstances which has any
reasonable likelihood of causing of resulting in a Material Adverse Effect, give
Secured Party written notice in reasonable detail specifying the nature of the
breach, non-performance, default, event, development or circumstance, including
without limitation, the anticipated effect thereof; provided that no notice is
required for events that have been reported in periodic reports filed with the
U.S. Securities and Exchange Commission before the execution of the Loan
Documents.

 

7.13 Debtor shall do all things necessary to maintain, renew and keep in full
force and effect its organizational existence and all rights and permits
necessary to enable it to continue its business; continue in operation in
substantially the same manner as at present; conduct business and enter into
transactions only in the ordinary course, consistent with past practice.

 

7.14 Debtor shall not guarantee, endorse or become contingently liable for the
obligations of any person or entity, except in connection with the endorsement
and deposit of checks in the ordinary course of business for collection.

 

7.15 Debtor shall use its best efforts to register or cause to be registered
with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and in similar institutions in foreign
countries when applicable, all Intellectual Property rights developed or
acquired by Debtor prior to the sale or licensing of any product to which said
rights relate (including without limitation revisions or additions to the
Intellectual Property rights existing as of the Effective Date of this
Agreement).

 



 10

 



 

SECTION 8. DEFAULT

 

The occurrence of any one or more of the following events (herein called "Events
of Default") shall constitute a default hereunder and under the Note and other
Loan Documents:

 

8.1 Debtor defaults in the payment of any principal, interest or other Secured
Obligation involving the payment of money under this Agreement, the Note or any
of the other Loan Documents unless Secured Party has given Debtor prior written
consent extending the period for any such payment whereupon an Event of Default
shall occur if any such payment is not made on or before the due date stated in
the consent; or

 

8.2 Debtor fails to (i) perform or abide by any term, covenant or agreement
contained in Section 7 herein; or (ii) perform any other term, covenant,
agreement or Secured Obligation contained herein or in any Loan Document; or

 

8.3 Any representation or warranty made herein by Debtor shall prove to have
been false or misleading in any material respect on the date it was made; or

 

8.4 Debtor shall make an assignment for the benefit of creditors, or shall admit
in writing its inability to pay its debts as they become due, or Debtor is
reasonably determined by Secured Party to be unable to pay Debtor's debts when
due, or shall file a voluntary petition in bankruptcy, or shall file any
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, bankruptcy liquidation, dissolution or similar relief
under any present or future statute, law or regulation pertinent to such
circumstances, or shall seek or consent to or acquiesce in the appointment of
any trustee, custodian, receiver, or liquidator of Debtor; or Debtor or its
directors or majority shareholders shall take any action initiating the
dissolution or liquidation of Debtor; or

 

8.5 Thirty (30) days shall have expired after the commencement of an action
against Debtor seeking (i) reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like, or (iii) similar relief in respect of the
Debtor under any law of any jurisdiction relating to bankruptcy, insolvency, or
the composition or readjustment of debts, without such action being dismissed or
all orders or proceedings thereunder affecting the operations or the business of
Debtor being stayed; or a stay of any such order or proceedings shall thereafter
be set aside and the action setting it aside shall not be timely appealed; or
Debtor shall file any answer admitting or not contesting the material
allegations of a petition filed against Debtor in any such proceedings; or the
court in which such proceedings are pending shall enter a decree or order
granting the relief sought in any such proceedings; or

 

8.6 The occurrence of any payment default under any lease or other promissory
note or agreement for borrowed money or obligation of Debtor, including interest
or premium, thereon which remains uncured for more than ten calendar (10) days
after Debtor receives written notification of default or the Debtor shall
default in the performance or observance of any obligation or condition with
respect to such indebtedness or any other event shall occur or condition exist,
if the effect of such default, event or condition is to accelerate the maturity
of any such indebtedness or to permit (without regard to any required notice or
lapse of time) the Secured Party or Secured Parties thereof, or any trustee or
agent for such Secured Parties, to accelerate the maturity of any such
indebtedness, or any such indebtedness shall become or be declared to be due and
payable; or

 

8.7 There shall remain in force, undischarged, unbonded, or unstayed, for more
than five (5) days, any final judgment against the Debtor that, with other
outstanding final judgments, undischarged, against the Debtor; or

 

8.8 Any material provision of this Agreement shall for any reason cease to be
valid and binding on the Debtor or the Debtor shall so state in writing; or this
Agreement shall for any reason cease to create a valid lien on the Collateral
purported to be covered thereby, or such lien shall cease to be a perfected and
first priority lien with respect to the Collateral, or the Debtor shall so state
in writing.

 



 11

 



  

SECTION 9. REMEDIES

 

9.1 Upon the occurrence of any one or more Events of Default and during the
continuance thereof, Secured Party, at its option, may declare the Note and all
other Secured Obligations to be accelerated and immediately due and payable
without presentment, demand, protest or further notice or act of any kind, all
of which are expressly waived by the Debtor (except for the occurrence of an
Event of Default specified in Sections 8.4 or 8.5 whereupon the Note and all of
the other Secured Obligations shall automatically be accelerated and made
immediately due and payable without presentment, demand, protest or any notice
or act of any kind, all of which are hereby expressly waived by the Debtor) and
shall thereafter bear interest at the Default Rate set forth in Section 2.2(b)
of this Agreement.

 

9.2 In addition to the remedies set forth in this Agreement, the Secured Party
shall have (1) all the rights and remedies of a secured party under the Uniform
Commercial Code, and (ii) the right to offset any amounts otherwise payable from
the Secured Party to the Debtor. The Debtor further waives and agrees not to
assert any rights or privileges it may acquire under the Uniform Commercial Code
and the Debtor shall be liable for the deficiency if the proceeds of any sale or
other disposition of the Collateral is insufficient to pay all amounts to which
the Secured Party is entitled.

 

9.3 Secured Party may exercise any or all rights and remedies with respect to
the Collateral under the Loan Documents or otherwise available to it under
applicable law, including the right to release, hold, license or otherwise
dispose of all or any part of the Collateral and the right to occupy, utilize,
process and commingle the Collateral. Subject to any applicable requirements of
the UCC, after any one or more Events of Default have occurred Secured Party may
then, or at any time thereafter and from time to time, apply, collect, sell in
one or more sales, lease, use or otherwise dispose of any or all of the
Collateral, in its then condition or following any commercially reasonable
preparation or processing, in such order as Secured Party may elect, and any
such sale may be made either at public or private sale at its place of business
or elsewhere. Debtor agrees that any such public or private sale may occur upon
ten (10) calendar days prior written notice to Debtor. Secured Party may require
Debtor to assemble the Collateral and make it available to Secured Party at a
place Secured Party designates.

 

9.4 The proceeds of any sale, disposition or other realization upon all or any
part of the Collateral shall be applied by Secured Party in the following order
of priorities:

 

(a)

First, to Secured Party in an amount sufficient to pay in full all of Secured
Party's reasonable costs, losses, fees, liabilities, expenses, (including but
not limited to reasonable compensation to Secured Party for efforts
expended),professional and advisors' fees and expenses incurred with relation to
or arising from this Agreement;

(b)

Second, to Secured Party in an amount equal to the then unpaid amount of the
Secured Obligations in such order and priority as Secured Party may choose in
its sole discretion; and

(c)

Finally, upon payment in full of all of the Secured Obligations, to Debtor or
its representatives or as a court of competent jurisdiction may direct.

 

9.5 Debtor agrees to use Debtor's best efforts to obtain all approvals,
authorizations, consents and licenses as well as to provide any regulatory
notices required by, any federal, state, or local regulatory agency or
governmental body with jurisdiction thereof in connection with any foreclosure
with respect to the Collateral or subsequent sale or other disposition of any or
all of the Collateral, and, to the extent not otherwise unlawful, to deal with
the Collateral in a manner consistent with the best interests of the Secured
Party, including selling the Collateral at the request of the Secured Party to
any person authorized to purchase Collateral under the terms of this Agreement.

 



 12

 



  

SECTION 10. MISCELLANEOUS

 

10. 1 This is a continuing Agreement and the grant of a security interest
hereunder shall remain in full force and effect and all the rights, powers and
remedies of Secured Party hereunder shall continue to exist until the Secured
Obligations are paid in full as the same become due and payable and until
Secured Party has executed a written termination statement (which Secured Party
shall promptly execute after full payment of the Secured Obligations hereunder),
reassigning to Debtor, without recourse, the Collateral and all rights conveyed
hereby and returning possession of the Collateral to Debtor. The rights, powers
and remedies of Secured Party hereunder shall be in addition to all rights,
powers and remedies given by statute or rule of law and are cumulative. The use
of any one or more of the rights, powers and remedies provided herein shall not
be construed as a waiver of or election of remedies with respect to any other
rights, powers and remedies of Secured Party.

 

10.2 Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective only to the extent and duration of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

10.3 Except as otherwise provided herein, all notices and service of process
required, contemplated, or permitted hereunder or with respect to the subject
matter hereof shall be in writing, and shall be deemed to have been validly
served, given or delivered upon (i) the third calendar day after deposit in the
United States mails postage prepaid, registered or certified mail, return
receipt requested, or (ii) the second calendar day after deposit with a
reputable overnight courier with receipt confirmation and shall be addressed to
the party to be notified as follows of such other address as each party may
designate for itself by like notice :

 

(a)  IF TO SECURED PARTY:

 

Patricia Tangredi

10416 Pontofino Circle

Trinity, Florida 34655

 

(b) IF TO DEBTOR:

 

Dais Analytic Corporation
11552 Prosperous Drive
Odessa, Florida 33556

 

10.4 This Agreement, the Note, and the other Loan Documents constitute the
entire agreement and understanding of the parties hereto in respect of the
subject matter hereof and thereof, and supersede and replace in their entirety
any prior proposals, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof or thereof.
None of the terms of this Agreement, the Note or any of the other Loan Documents
may be amended except by a written instrument executed by each of the parties
hereto.

 

10.5 The various headings in this Agreement are inserted for convenience only
and shall not affect the meaning or interpretation of this Agreement or any
provisions hereof. This Agreement shall not be construed or interpreted in favor
of or against any Party by virtue of the identity of its preparer. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a signed printed copy
will be deemed to be execution and delivery of this Agreement as of the date of
such delivery.

 



 13

 



  

10.6 The powers conferred upon Secured Party by this Agreement are solely to
protect its interest in the Collateral and shall not impose any duty upon
Secured Party to exercise any such powers. No omission, or delay, by Secured
Party at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Debtor at any
time designated, shall be a waiver of any such right or remedy to which Secured
Party is entitled, nor shall it in any way affect the right of Secured Party to
enforce such provisions thereafter.

 

10.7 All agreements, representations, covenants and warranties contained in this
Agreement, the Note and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Secured Party and shall
survive the execution and delivery of this Agreement and the expiration or other
termination of this Agreement.

 

10.8 The provisions of this Agreement and the other Loan Documents shall inure
to the benefit of and be binding on Debtor and its permitted assigns (if any).
Debtor shall not assign its obligations under this Agreement, the Note or any of
the other Loan Documents without Secured Party's express written consent, and
any such attempted assignment without consent shall be void and of no effect.
Secured Party may assign, transfer, or endorse its rights hereunder and under
the other Loan Documents without prior notice to Debtor, and all of such rights
shall inure to the benefit of Secured Party's successors and assigns.

 

10.9 Debtor agrees to pay, and to save Secured Party harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
excise, sales or other similar taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

 

10.10. THE PARTIES AGREE THAT ANY CONTROVERSY OR CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE BREACH THEREOF MAY,
AT SECURED PARTY'S SOLE ELECTION, BE SUBMITTED TO BINDING ARBITRATION BEFORE THE
AMERICAN ARBITRATION ASSOCIATION IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION
RULES OF THE AMERICAN

 

ARBITRATION ASSOCIATION, AND JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR
MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. EITHER PARTY MAY OBTAIN
PROVISIONAL OR ANCILLARY REMEDIES SUCH AS INJUNCTIVE RELIEF AT ANY TIME WITHOUT
WAIVING ITS RIGHT TO ARBITRATION.

 

10.11 This Agreement and the Note shall for all purposes be governed by and
construed in accordance with the laws of the State of Florida, without regard to
its principals of conflicts of laws. All judicial proceedings arising in or
under or related to this Agreement, the Note or any of the other Loan Documents
may be brought in any state or federal court of competent jurisdiction located
in Pasco County, Florida. By execution and delivery of this Agreement, each
party hereto generally and unconditionally: (a) consents to personal
jurisdiction in Pasco County, State of Florida; (b) waives any and all
objections as to jurisdiction or venue in Pasco County, State of Florida; (c)
agrees not to assert any defense based on lack of jurisdiction or venue in the
aforesaid courts; and (d) irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement, the Note or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 10, above and shall be deemed
effective and received as set forth in Section 10 above. Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.

 



 14

 



  

10.12 THE DEBTOR AND THE SECURED PARTY HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

10.13 Secured Party acknowledges that certain items of Collateral, including but
not limited to trade secrets, customer lists and certain other items if
Intellectual Property and any Financial Statements provided pursuant to this
Agreement hereof, constitute proprietary and confidential information of the
Debtor (the "Confidential Information"). Accordingly, Secured Party agrees that
any Confidential Information it may obtain in the course of acquiring,
perfecting or foreclosing on the Collateral or otherwise provided under this
Agreement, provided such Confidential Information is marked as confidential by
Debtor at the time of disclosure, will not be disclosed by Secured Party to any
other person or entity, in whole or in part, other than to Secured Party's
advisors and agents who require access to the information to conduct any acts
contemplated by this Agreement or advise Secured Party with relation to this
Agreement, without the prior written consent of the Debtor, unless and until an
Event of Default occurs whereupon Secured Party shall be released from the
forgoing obligation.

 

10.14 This Agreement and any amendments, waivers, consents or supplements hereto
may be executed in any number of counterparts, and by different parties hereto
in separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.

 

IN WITNESS WHEREOF, the Debtor and the Secured Party have duly executed and
delivered this Agreement as of the day and year first above written.

 

 



DEBTOR:

 

SECURED PARTY:

 

 

 

DAIS ANALYTIC CORPORATION

 

 

By:/s/ Peter DiChiara By:/s/ Patricia TangrediPrinted Name: Peter
DiChiaraPrinted Name:Patricia Tangredi Title:Secretary



 

 15

 

 

DAIS ANALYTIC CORPORATION
SENIOR SECURED PROMISSORY NOTE

 



$150,000.00

 June 24, 2016



  

FOR VALUE RECEIVED, the undersigned, DAIS ANALYTIC CORPORATION, a New York
corporation (the "Debtor"), promises to pay to Patricia Tangredi, who currently
resides at 10416 Pontofino Circle, Trinity Florida 34655 (the "Holder") the
principal amount of ONE HUNDRED AND FIFTY THOUSAND DOLLARS ($150,000.00) (the "
Principal Amount") plus all interest due thereon in accordance with terms and
conditions of the Security Agreement on the earlier of: (i) the date following
the date of this Note upon which Debtor secures funds, regardless of source,
equal to or exceeding, in the aggregate, One Million Dollars ("$1,000,000) or
(ii) October 31, 2016 ("Maturity Date").

 

This secured promissory note ("Note") evidences a loan made by the Holder to the
Debtor in connection with the execution and delivery by the parties of that
certain Loan and Security Agreement of even date herewith, as amended from time
to time (the "Security Agreement"), is given pursuant to the terms and
conditions of the Security Agreement and is secured pursuant to the same
Security Agreement. The Holder shall be entitled to all rights of the Secured
Party as provided in the Agreement; however, Holder is not required to rely on
the Agreement and the assets secured therein for the payment of this Note in the
case of default, but may proceed directly against the Debtor.

 

The unpaid principal amount of this Note shall bear interest at the rates and in
accordance with the terms of the Security Agreement with such principal and all
such interest due and payable on the Maturity Date. All payments of principal
and interest on this Note shall be payable in lawful currency of the United
States of America. All such payments shall be made by the Debtor to an account
established by the Holder and notified to the Debtor and shall be recorded on
the books and records of the Debtor and the Holder. If any payment on this Note
becomes due and payable on a day other than a day on which banks in Odessa,
Florida are open for the transaction of normal business (a "Business Day"), the
maturity thereof shall be extended to the next succeeding Business Day and, with
respect to any payment of principal or interest thereon shall be payable at the
then-applicable rate during such extension.

 

In addition to the foregoing, the Debtor further agrees to pay all expenses
including, but not limited to, reasonable attorney's fees and legal expenses,
incurred by the Holder in connection with (i) the making of the loan under this
Note and perfection of the security interest, (ii) a breach or alleged breach of
this Note or the Security Agreement, (iii) endeavoring to collect any amounts
payable hereunder which are not paid when due and (iv) all Secured Obligations
plus interest thereon which shall be computed in accordance with the terms and
conditions of the Security Agreement.

 

1. Default. Upon the occurrence of any one or more Events of Default and during
the continuance thereof, Holder, at its option, may declare the Note and all
other Secured Obligations to be accelerated and immediately due and payable
without presentment, demand, protest or further notice or act of any kind, all
of which are expressly waived by the Debtor (except for the occurrence of an
Event of Default described in Sections 8.4 or 8.5 of the Security Agreement
whereupon the Note and all of the other Secured Obligations shall automatically
be accelerated and made immediately due and payable without presentment, demand,
protest or any notice or act of any kind, all of which are hereby expressly
waived by the Debtor) and the Note shall thereafter bear interest at the Default
Rate.

 

2. Definitions. Unless otherwise defined herein, each of the capitalized terms
found herein shall have, for the purpose of this Note, the same meaning as
provided in the Security Agreement (such meanings being equally applicable to
both the singular and plural form of the terms defined).

 

 3. Loss, Theft, Destruction or Mutilation. Upon receipt of evidence reasonably
satisfactory to the Debtor of the loss, theft, destruction or mutilation of this
Note and, in the case of such loss, theft or destruction, upon delivery to the
Debtor of an indemnity undertaking reasonably satisfactory to the Debtor, or, in
the case of any such mutilation, upon surrender of this Note to the Debtor, the
Debtor will issue a new note, of like tenor and principal amount, in lieu of or
in exchange for such lost, stolen, destroyed or mutilated Note.

  



 16

 



 

4. Notices and Demands. All notices, demands and other communications provided
for, contemplated by, permitted or made under this Note shall be in writing, and
shall be deemed to have been validly served, given or delivered upon (i) the
third calendar day after deposit in the United States mails postage prepaid,
registered or certified mail, return receipt requested, or (ii) the second
calendar day after deposit with a reputable overnight courier with receipt
confirmation and shall be addressed to the party to be notified as follows:

 

(a.) IF TO HOLDER:

 

Patricia Tangredi

10416 Pontofino Circle 

Trinity, Florida 34685

 

(b.) IF TO DEBTOR:

 

Dais Analytic Corporation 

11552 Prosperous Drive  

Odessa, Florida 33556 USA

 

5. Miscellaneous Provisions.

 

5.1 Modification to Note. Neither this Note nor any term of this Note may be
changed, waived, discharged or terminated orally, but may only be amended or
modified by an instrument in writing signed by the Holder and the Debtor.

 

5.2 Binding Effect. This Note shall be binding upon and inure to the benefit of
the Debtor, the Holder of this Note and their respective heirs, successors and
assigns.

 

5.3 Time of Essence. Time is of the essence as to all obligations hereunder.

 

5.4 Controlling Document. This Note is issued pursuant to the Security
Agreement, which shall govern the rights and obligations of Debtor with respect
to all obligations hereunder.

 

5.5 Severability. Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under such
law, such provision shall be ineffective only to the extent and duration of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.

 

5.6 Headings, Interpretation and Electronic Transmission. The various headings
in this Note are inserted for convenience only and shall not affect the meaning
or interpretation of this Note or any provisions hereof. This Agreement shall
not be construed or interpreted in favor of or against any Party by virtue of
the identity of its preparer. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a signed printed copy will be deemed to be execution and
delivery of this Agreement as of the date of such delivery

 

 5.7 No Waiver. No omission or delay by Holder at any time to enforce any right
or remedy reserved to it or to require performance of any of the terms,
covenants or provisions hereof by Debtor at any time designated shall be a
waiver of any such right or remedy to which Holder is entitled nor shall it in
any way affect the right of Holder to enforce such provisions thereafter.

 



 17

 



  

5.8 Assignment. Debtor shall not assign its obligations under this Agreement or
the Note without Holder's express written consent and any assignment attempted
without such consent shall be void and of no effect. Holder may assign,
transfer, or endorse ("Transferred") its rights hereunder without prior notice
to Debtor and all of such rights shall inure to the benefit of Holder's
successors and assigns. If any interest in this Note is Transferred in
compliance with this Section this Note shall be cancelled and Debtor shall
execute and deliver a new note (in substantially the form of this Note) to each
person to whom an interest in this Note has been Transferred in an aggregate
principal amount equal to such person's interest in this Note.

 

5.9 Agreement to Binding Arbitration. THE PARTIES AGREE THAT ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE
BREACH THEREOF MAY, AT HOLDER'S SOLE ELECTION, BE SUBMITTED TO ARBITRATION
BEFORE THE AMERICAN ARBITRATION ASSOCIATION IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AND JUDGMENT ON THE
AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION
THEREOF. EITHER PARTY MAY OBTAIN PROVISIONAL OR ANCILLARY REMEDIES SUCH AS
INJUNCTIVE RELIEF AT ANY TIME WITHOUT WAIVING THIS RIGHT TO ARBITRATION.

 

5.10 Governing Law; Submission to Jurisdiction. This Note, the Security
Agreement and all Loan Documents shall for all purposes be governed by and
construed in accordance with the laws of the State of Florida, without regard to
its principals of conflicts of laws. All judicial proceedings arising in or
under or related to this Note(s) or any of the other Loan Documents may be
brought in any state or federal court of competent jurisdiction located in Pasco
County, Florida. By execution and delivery of this Note, each party hereto
generally and unconditionally: (a) consents to personal jurisdiction in Pasco
County, State of Florida; (b) waives any and all objections as to jurisdiction
or venue in Pasco County, State of Florida; (c) agrees not to assert any defense
based on lack of jurisdiction or venue in the aforesaid courts; and (d)
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Note or the other Loan Documents. Service of process on any party
hereto in any action arising out of or relating to this Note, the Security
Agreement or the other Loan Documents shall be effective if given in accordance
with the requirements for notice set forth in Section 5, above and shall be
deemed effective and received as set forth in Section 5 above. Nothing herein
shall affect the right to serve process in any other manner permitted by law or
shall limit the right of either party to bring proceedings in the courts of any
other jurisdiction.

 

5.11 Waiver of Jury Trial. THE DEBTOR AND HOLDER HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, THE
SECURITY AGREEMENT, THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREUNDER.

  



 18

 



 

IN WITNESS WHEREOF, the Debtor has caused this Note to be executed in its
corporate name by its duly authorized officer this 24th day of June 2016.
  

DEBTOR:

 



DAIS ANALYTIC CORPORATION   By:/s/ Peter DiChiara

Name:

Peter DiChiara  Title:Secretary 



  

I, Christopher R. Milazzo, HEREBY CERTIFY that, on the 24th day of June, 2016,
before me, a Notary Public, duly authorized in the State of Florida, personally
appeared State of New York, being duly sworn, did depose and say that he is the
Chief Financial Officer of Dais Analytic Corporation, the corporation described
herein, and executed the foregoing instrument.

 



  Christopher R. Milazzo 

 

 

Notary Public 

 



 

 

 

19

 